Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 1 of 31


   81,7('67$7(6',675,&7&2857
   6287+(51',675,&7)/25,'$
    ,15(=$17$& 5$1,7,',1( 
    352'8&76/,$%,/,7<                             0'/12
    /,7,*$7,21                                      0'
   7KRPDV6DQVRQHDQG$QQD6DQVRQH                  -8'*(52%,1/526(1%(5*0$*,675$7(
                                                     -8'*(%58&((5(,1+$57
                     Plaintiffs,
                                                     $0(1'('&203/$,17$1'-85<'(0$1'
         v.

   SANOFI S.A., SANOFI-AVENTIS US LLC,               &,9,/$&7,2112FY5/5
   SANOFI US SERVICES INC, CHATTEM,
   INC., BOEHRINGER INGELHEIM
   PHARMACEUTICALS, INC., and
   GLAXOSMITHKLINE, LLC,
                     'HIHQGDQWV


   7+,6'2&80(175(/$7(6727KRPDV6DQVRQHDQG$QQD
   6DQVRQHY6DQRIL6$HWDO

          Plaintiffs, Thomas Sansone and Anna Sansone, by and through undersigned counsel,

   hereby bring this $PHQGHG Complaint for damages against Defendants Sanofi S.A., Sanofi-

   Aventis U.S. LLC, Sanofi US Services Inc., Chattem Inc. (hereinafter collectively referred to

   as “Sanofi” or “Sanofi Defendants”), Boehringer Ingelheim Pharmaceuticals, Inc. (hereinafter

   referred to as “Boehringer”), and GlaxoSmithKline, LLC (“GSK”) and allege the following:



                                           INTRODUCTION

          1.     When laboratory researchers want to study tumors in experimental animals, the

   toxin of choice to induce tumors in the animals is often N-Nitrosodimethylamine (NDMA).

   Unfortunately, the manufacturers of Zantac have been poisoning American consumers with

   extremely high levels of NDMA for over 35 years. A single dose of Zantac, chemically known as

   ranitidine, has been shown to break down inside the body into over three million nanograms of

                                                1
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 2 of 31



   NDMA. This is over 30,000 times higher than the threshold level of 96 nanograms per day. The

   FDA has also stated that early tests conducted by the FDA have found “unacceptable levels” of

   NDMA in samples of ranitidine. NDMA is a probable human carcinogen.


          2.      Plaintiff Thomas Sansone took Zantac for approximately 9 years, and as a result,

   was diagnosed with esophageal cancer in 2019. Plaintiff’s cancer was caused by NDMA exposure

   due to Plaintiff’s daily ingestion of Zantac.


          3.      This is an action for damages suffered by Plaintiffs as a direct and proximate result

   of the Defendants’ negligent and wrongful conduct in connection with the design, development,

   manufacture, testing, packaging, marketing, advertising, promoting, labeling, distribution and/or

   sale of the drug Zantac. Plaintiffs allege that Zantac is defective, dangerous to human health, and

   unsuitable to be marketed and sold in commerce, and lacked proper warnings and directions as to

   the dangers associated with its use.


                                                   PARTIES


          4.      Plaintiff, Thomas Sansone, is a natural person and at all relevant times a resident

   and citizen of Saratoga County, New York. Plaintiff brings this action for personal injuries

   sustained by the use of Zantac. Plaintiff regularly ingested Zantac for approximately 9 years. As

   a direct and proximate result of ingesting Zantac, Plaintiff developed esophageal cancer in 2019.


          5.      Plaintiff, Anna Sansone, is a natural person and at all relevant times a resident and

   citizen of Saratoga County, New York. Plaintiff Anna Sansone is the spouse of Plaintiff Thomas

   Sansone and brings a claim for loss of consortium.




                                                    2
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 3 of 31



          6.      Defendant Sanofi S.A. is a French multinational pharmaceutical company

   headquartered in Paris, France, with its principal place of business located at 54, Rue La Boetie,

   in the 8th arrondissement. Defendant Sanofi S.A. changed its name to Sanofi in May 2011. As of

   2013, Sanofi S.A. was the world’s fifth largest pharmaceutical company by prescription sales.


          7.      Defendant Sanofi-Aventis US LLC was and is a Delaware limited liability

   corporation with its principal place of business located at 55 Corporate Drive, Bridgewater, New

   Jersey 08807. Sanofi-Aventis US LLC is a wholly owned subsidiary of Sanofi S.A. Sanofi-

   Aventis US LLC conducts substantial business in the United States, specifically in the State of

   New York.


          8.      Defendant Sanofi US Services Inc. was and is a Delaware corporation with its

   principal place of business located at 55 Corporate Drive, Bridgewater, New Jersey 08807, and is

   a wholly owned subsidiary of Sanofi S.A. Sanofi US Services Inc. is duly licensed to transact

   business in the State of New York, and lists its registered agent as Corporation Service Company,

   with the address 80 State Street, Albany, NY 12207.


          9.      Defendant Chattem, Inc. is a Tennessee corporation with its principal place of

   business at 1715 West 38th Street Chattanooga, Tennessee 37409, and is a wholly owned subsidiary

   of Sanofi S.A. Sanofi S.A., through its subsidiary Chattem, Inc., exercised substantial control over

   the design, testing, manufacture, packaging and/or labeling of Zantac that caused the harm to

   Plaintiff for which recovery is sought.


          10.     Upon information and belief, the Sanofi Defendants are or were the manufacturers

   and distributors of Zantac products. Sanofi controlled the New Drug Application (“NDA”) for

   over-the-counter (“OTC”) Zantac starting in January 2017 through present. At all times relevant


                                                    3
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 4 of 31



   hereto, the Sanofi Defendants were engaged in the business of designing, developing,

   manufacturing, testing, packaging, promoting, marketing, distributing, labeling, and/or selling

   ranitidine products, including Zantac.


          11.     Upon information and belief, at all relevant times, the Sanofi Defendants were

   present and doing business in the State of New York, and transacted, solicited, and conducted

   business in the State of New York and derived substantial revenue from such business. The Sanofi

   Defendants expected or should have expected that their acts would have consequences within the

   United States of America, and the State of New York.


          12.     Defendant Boehringer Ingelheim Pharmaceuticals, Inc. is a Delaware corporation

   with its principal place of business located at 900 Ridgebury Road, Ridgefield, Connecticut 06877.

   Boehringer Ingelheim Pharmaceuticals, Inc. is a subsidiary of the German company Boehringer

   Ingelheim Corporation. Boehringer owned the U.S. rights to OTC Zantac between 2006 and

   January of 2017, and, manufactured and distributed the drug in the United States during that period.

   Boehringer Ingelheim Pharmaceuticals, Inc. is duly licensed to transact business in the State of

   New York and lists its registered agent as C T Corporation System, with the address 28 Liberty

   Street, New York, NY 10005.


          13.     Defendant GlaxoSmithKline, LLC (“GSK”) is a Delaware corporation with its

   principal place of business located at 5 Crescent Drive, Philadelphia, Pennsylvania 19112 and Five

   Moore Drive, Research Triangle, North Carolina 27709. GSK is duly licensed to transact business

   in the State of New York. GSK was the original innovator of the Zantac drug and controlled the

   NDA for prescription Zantac between 1983 and 2009. By controlling the Zantac NDA, it also

   directly controlled the labeling for all Zantac products through 2009. And, GSK’s negligence and


                                                    4
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 5 of 31



   misconduct related to Zantac as an innovator directly led to the failure to warn for other OTC

   versions of Zantac.


          14.     Upon information and belief, the Sanofi Defendants, Boehringer, and GSK did act

   together to design, sell, advertise manufacture and/or distribute Zantac, with full knowledge of its

   dangerous and defective nature.


          15.     The Sanofi Defendants, Boehringer, and GSK shall collectively be referred to

   hereafter as “Defendants”.


                                        JURISDICTION AND VENUE


          16.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 because

   the amount in controversy exceeds $75,000, exclusive of interest and costs, and because Plaintiff

   is a citizen of a state different from any defendant.


          17.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 in that Defendants

   conduct business in this District and are subject to personal jurisdiction in this District.

   Furthermore, Defendants sell, market and/or distribute Zantac within New York and this District

   and a substantial part of the events giving rise to this action occurred within this District.


                                          FACTUAL ALLEGATIONS


   I.     A Brief History of Zantac and Ranitidine


          18.     Zantac was developed by Glaxo – now known as GlaxoSmithKline, post-merger –

   and approved for prescription use by the FDA in 1983. The drug belongs to a class of medications

   called histamine H2-receptor antagonists (or H2 blockers), which decrease the amount of acid



                                                      5
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 6 of 31



   produced by the stomach and are used to treat gastric ulcers, heartburn, acid indigestion, sour

   stomach, and other gastrointestinal conditions.


             19.   Due in large part to GSK’s marketing strategy, Zantac was a wildly successful drug.

   Zantac was the world’s best-selling drug in 1988 and in the fiscal year that ended in June 1989,

   Zantac accounted for over half of Glaxo’s sales of $3.98 billion. Even as late as 2016, Zantac was

   the 50th most prescribed drug in the United States with over 15 million prescriptions. The

   marketing strategy that led to Zantac’s success for over 30 years emphasized the purported safety

   of the drug. Zantac has been marketed as a safe and effective treatment for infants, children, and

   adults.


             20.   Zantac became available without a prescription in 1996, and generic versions of the

   drug (ranitidine) became available the following year.


             21.   On September 13, 2019, in response to a citizen’s petition filed by Valisure, Inc.,

   U.S. and European regulators stated that they are reviewing the safety of ranitidine.


             22.   On September 18, 2019, Novartis AG’s Sandoz Unit, which makes generic drugs,

   stated that it was halting the distribution of its versions of Zantac in all markets, while Canada

   requested drug makers selling ranitidine to stop distribution.


             23.   On September 28, 2019, CVS Health Corp. announced that it would stop selling

   Zantac and its own generic ranitidine products out of concern that it might contain a carcinogen.

   Walmart, Inc., Walgreens, and Rite Aid Corp have announced the removal of Zantac and ranitidine

   products from their shelves.




                                                     6
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 7 of 31



          24.     On October 2, 2019, the FDA stated that it was requiring all manufacturers of

   Zantac and ranitidine products to conduct testing for NDMA and that preliminary testing results

   indicated unacceptable levels of NDMA.


          25.     On October 18, 2019, Sanofi recalled all of its Zantac OTC in the United States,

   which included Zantac 150, Zantac 150 Cool Mint, and Zantac 75.


          26.     At no time did any Defendant attempt to include a warning about NDMA or any

   cancer, nor did the FDA ever reject such a warning. Defendants had the ability to unilaterally add

   an NDMA and/or cancer warning to the Zantac label (for both prescription and OTC) without prior

   FDA approval pursuant to the Changes Being Effected regulation. Had any Defendant attempted

   to add an NDMA warning to the Zantac label (either for prescription or OTC), the FDA would

   have not rejected it.


   II.    The Dangers of NDMA


          27.     NDMA is a semi-volatile organic chemical that forms in both industrial and

   natural processes. It is a member of N-nitrosamines, a family of potent carcinogens. NDMA is

   no longer produced or commercially used in the United States, except for the purpose of

   inducing tumors in laboratory animals.


          28.     Both the Environmental Protection Agency (“EPA”) and the International Agency

   for Research on Cancer (“IARC”) have classified NDMA as a probable carcinogen. The World

   Health Organization (“WHO”) has stated that scientific testing indicates that NDMA

   consumption is positively associated with either gastric or colorectal cancer and suggests that

   humans may be especially sensitive to the carcinogenicity of NDMA.



                                                    7
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 8 of 31



          29.     Beginning in July 2018, the FDA has recalled several generic blood pressure

   medications, such as: valsartan, losartan, and irbesartan, because the medications contained

   nitrosamine impurities that exceeded the 96 nanogram acceptable daily threshold set by the FDA.

   The highest levels detected by the FDA in valsartan pills were over 20,000 nanograms per pill.

   In the case of Valsartan, NDMA was deposited into the pill due to a manufacturing defect, and

   therefore, NDMA was present in only some of the valsartan containing products. For Zantac,

   NDMA is a byproduct of the ranitidine molecule itself, and the levels observed in recent testing

   show NDMA levels in excess of 3,000,000 nanograms. In addition, NDMA has been a

   byproduct of the ranitidine molecule since it was first marketed in the U.S. in 1983. Therefore,

   Zantac consumers will have been exposed to millions of nanograms of NDMA from 1983 until

   Zantac was recently pulled off the pharmacy shelves.


          30.     In animal studies examining the carcinogenicity of NDMA through oral

   administration, animals exposed to NDMA developed cancer in the stomach, liver, kidney,

   bladder, pancreas and other organs.


          31.     Alarmingly, Zantac is listed in the FDA’s category B for birth defects, meaning it

   is considered safe to take during pregnancy. However, in laboratory animals exposed to NDMA

   during pregnancy, the offspring had elevated rates of cancer in the liver and kidneys.


          32.     Numerous in vitro studies confirm that NDMA is a mutagen that causes mutations

   in human and animal cells.


          33.     In addition to the overwhelming animal data linking NDMA to cancer, there are

   numerous epidemiological studies exploring the effects of NDMA dietary exposure to various

   cancers. The exposure levels considered in these studies are a very small fraction – as little as 1


                                                    8
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 9 of 31



   millionth – of the exposure levels from a single Zantac pill, i.e., 0.191 ng/day (dietary) versus

   304,500 ng/day (Zantac).


           34.      In a 1995 epidemiological case-control study looking at NDMA dietary exposure

   with 220 cases, researchers observed a statistically significant 700% increased risk of gastric

   cancer in persons exposed to more than 0.51 ng/day. 1


           35.      In a 1999 epidemiological cohort study looking at NDMA dietary exposure with

   189 cases and a follow up of 24 years, researchers noted that dietary exposure to NDMA more


   than doubled the risk of developing colorectal cancer. 2


           36.      In a 2014 epidemiological case-control study looking at NDMA dietary exposure

   with 2,481 cases, researchers found a statistically significant elevated association between

   NDMA exposure and colorectal cancer. 3


   III.    How Ranitidine Transforms into NDMA Within the Body


           37.      The high levels of NDMA produced by Zantac are not caused by a manufacturing

   defect but are inherent to the molecular structure of ranitidine, the active ingredient in Zantac.

   The ranitidine molecule contains both a nitrite and a dimethylamine (‘DMA’) group which are

   well known to combine to form NDMA. Thus, ranitidine produces NDMA by “react[ing] with




   1
     Pobel et al, Nitrosamine, nitrate and nitrite in relation to gastric cancer: a case-control study in Marseille,
   France, 11 EUROP. J. EPIDEMIOL. 67–73 (1995).
   2
     Knekt et al, Risk of Colorectal and Other Gastro-Intestinal Cancers after Exposure to Nitrate, Nitrite and N-
   nitroso Compounds: A Follow-Up Study, 80 INT. J. CANCER 852–856 (1999)
   3
     Zhu et al, Dietary N-nitroso compounds and risk of colorectal cancer: a case-control study in Newfoundland and
   Labrador and Ontario, Canada, 111 BR J NUTR. 6, 1109–1117 (2014).


                                                           9
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 10 of 31



    itself”, which means that every dosage and form of ranitidine, including Zantac, exposes users to

    NDMA.


            38.       The formation of NDMA by the reaction of DMA and a nitroso source (such as a

    nitrite) is well characterized in the scientific literature and has been identified as a concern for

    contamination of the American water supply. 4 Indeed, in 2003, alarming levels of NDMA in

    drinking water processed by wastewater treatment plants was specifically linked to the presence

    of ranitidine. 5

            39.       Valisure, LLC is an online pharmacy that also runs an analytical laboratory that is

    ISO 17025 accredited by the International Organization for Standardization (“ISO”) – an

    accreditation recognizing the laboratories technical competence for regulatory. Valisure’s

    mission is to help ensure the safety, quality, and consistency of medications and supplements in

    the market. In response to rising concerns about counterfeit medications, generics, and overseas

    manufacturing, Valisure developed proprietary analytical technologies that it uses in addition to

    FDA standard assays to test every batch of every medication it dispenses.


            40.       As part of its testing of Zantac and other ranitidine products in every lot tested,

    Valisure discovered exceedingly high levels of NDMA. Valisure’s ISO 17025 accredited

    laboratory used FDA recommended GC/MS headspace analysis method for the determination of

    NDMA levels. As per the FDA protocol, this method was validated to a lower limit of detection




    4
      Ogawa et al, Purification and properties of a new enzyme, NG, NG-dimethylarginine dimethylaminohydrolase,
    from rat kidney, 264 J. BIO. CHEM. 17, 10205-10209 (1989).
    5
      Mitch et al, N-Nitrosodimethylamine (NDMA) as a Drinking Water Contaminant: A Review, 20 ENV. ENG. SCI.
    5, 389-404 (2003).

                                                         10
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 11 of 31



    of 25 nanograms. 6 The results of Valisure’s testing show levels of NDMA well above 2 million

    ng per 150 mg Zantac tablet.


            41.        Valisure’s testing shows over 2 million nanograms of NDMA in a 150 mg Zantac

    pill. Considering the FDA’s permissible limit is 96 ng, this would put the level of NDMA at

    28,000 times the permissible limit. In terms of smoking, a person would need to smoke at least

    6,200 cigarettes to achieve the same levels of NDMA found in one 150 mg dose of Zantac.


            42.        Valisure also tested ranitidine pills by themselves and in conditions simulating the

    human stomach. Industry standard “Simulated Gastric Fluid” (“SGF” 50 mM potassium

    chloride, 85 mM hydrochloric acid adjusted to pH 1.2 with 1.25 g pepsin per liter) and

    “Simulated Intestinal Fluid” (“SIF” 50 mM potassium chloride, 50 mM potassium phosphate

    monobasic adjusted to pH 6.8 with hydrochloric acid and sodium hydroxide) were used alone

    and in combination with various concentrations of nitrite, which is commonly ingested in foods

    like processed meats and is elevated in the stomach by antacid drugs.


            43.        Indeed, Zantac was specifically advertised to be used when consuming foods

    containing high levels of nitrates, like tacos, pizza, etc. 7


            44.        The results of Valisure’s tests on ranitidine tablets in biologically relevant

    conditions demonstrate significant NDMA formation under simulated gastric conditions with

    nitrite present.



    6
     US Food and Drug Administration. (updated 01/25/2019). Combined N-Nitrosodimethlyamine (NDMA) and N-
    Nitrosodiethylamine (NDEA) Impurity Assay, FY19-005-DPA-S.

    7
      See, e.g., https://www.ispot.tv/ad/dY7n/zantac-family-taco-night; https://youtu.be/jzS2kuB5_wg;
    https://youtu.be/Z3QMwkSUlEg; https://youtu.be/qvh9gyWqQns.



                                                           11
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 12 of 31



           45.     Under biologically relevant conditions, when nitrites are present, staggeringly

    high levels of NDMA are found in one dose of 150 mg Zantac, ranging between 245 and 3,100

    times above the FDA-allowable limit.


           46.     Antacid drugs are known to increase stomach pH and thereby increase the growth

    of nitrite-reducing bacteria which further elevate levels of nitrite. This fact is well known and

    present in the warning labels of antacids like Prevacid and was specifically studied with

    ranitidine in the original approval of the drug. Thus, higher levels of nitrites in patients regularly

    taking Zantac would be expected.


           47.     In fact, NDMA formation in the stomach has been a concern for many years and

    specifically ranitidine has been implicated as a cause of NDMA formation by multiple research

    groups, including those at Stanford University.


           48.     Existing research shows that ranitidine interacts with nitrites and acids in the

    chemical environment of the human stomach to form NDMA. In vitro tests demonstrate that

    when ranitidine undergoes “nitrosation” (the process of a compound being converted into nitroso

    derivatives) by interacting with gastric fluids in the human stomach, the by-product created is

    dimethylamine (“DMA”) – which is an amine present in ranitidine itself. When DMA is

    released, it can be nitrosated even further to form NDMA, a secondary N-nitrosamine.


           49.      Moreover, in addition to the gastric fluid mechanisms investigated in the

    scientific literature, Valisure identified a possible enzymatic mechanism for the liberation of

    ranitidine’s DMA group via the human enzyme dimethylarginine dimethylaminohydrolase

    (“DDAH”) which can occur in other tissues and organs separate from the stomach.




                                                      12
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 13 of 31



            50.     Liberated DMA can lead to the formation of NDMA when exposed to nitrite

    present on the ranitidine molecule, nitrite freely circulating in the body, or other potential

    pathways, particularly in weak acidic conditions such as that in the kidney or bladder. The

    original scientific paper detailing the discovery of the DDAH enzyme in 1989 specifically

    comments on the propensity of DMA to form NDMA: “This report also provides a useful

    knowledge for an understanding of the endogenous source of dimethylamine as a precursor of a

    potent carcinogen, dimethylnitrosamine [NDMA].” 8


            51.     Computational modelling demonstrates that ranitidine can readily bind to the

    DDAH-1 enzyme in a manner similar to the natural substrate of DDAH-1 known as asymmetric

    dimethylarginine (“ADMA”).


            52.     These results indicate that the enzyme DDAH-1 increases formation of NDMA in

    the human body when ranitidine is present; therefore, the expression of the DDAH-1 gene is

    useful for identifying organs most susceptible to this action.


            53.     DDAH-1 is most strongly expressed in the kidneys but also broadly distributed

    throughout the body, such as in the liver, prostate, stomach, bladder, brain, colon, and prostate.

    This offers both a general mechanism for NDMA formation in the human body from ranitidine

    and specifically raises concern for the effects of NDMA on numerous organs.


            54.     The human data, although limited at this point, is even more concerning. A study

    completed and published in 2016 by Stanford University observed that healthy individuals, both




    8
      Ogawa et al, Purification and properties of a new enzyme, NG, NG-dimethylarginine dimethylaminohydrolase,
    from rat kidney, 264 J. BIO. CHEM. 17, 10205-10209 (1989).

                                                          13
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 14 of 31



    male and female, who ingested Zantac 150 mg tablets produced roughly 400 times elevated

    amounts of NDMA in their urine (over 47,000 ng) in the proceeding 24 hours after ingestion. 9


            55.      A 2004 study published by the National Cancer Institute investigated 414 cases of

    peptic ulcer disease reported in 1986 and followed the individual cases for 14 years. 10 One of the

    variables investigated by the authors was the patients’ consumption of a prescription antacid,

    either Tagamet (cimetidine) or Zantac (ranitidine). The authors concluded that “[r]ecent use of

    ulcer treatment medication (Tagamet and Zantac) was also related to the risk of bladder cancer,

    and this association was independent of the elevated risk observed with gastric ulcers.”

    Specifically, the authors note that “N-Nitrosamines are known carcinogens, and nitrate ingestion

    has been related to bladder cancer risk.” NDMA is among the most common of the N-

    Nitrosamines.


            56.      A 1982 clinical study in rats compared ranitidine and cimetidine exposure in

    combination with nitrite. When investigating DNA fragmentation in the rats’ livers, no effect

    was observed for cimetidine administered with nitrite, but ranitidine administered with nitrite

    resulted in a significant DNA fragmentation. 11


            57.       Investigators at Memorial Sloan Kettering Cancer Center are actively studying

    ranitidine to evaluate the extent of the public health implications of these findings. Regarding




    9
     Zeng et al, Oral intake of ranitidine increases urinary excretion of N-nitrosodimethylamine, 37
    CARCINOGENESIS 625-634 (2016).

    10
       Michaud et al, Peptic ulcer disease and the risk of bladder cancer in a prospective study of male health
    professionals, 13 CANCER EPIDEMIOL BIOMARKERS PREV. 2, 250-254 (2004).
    11
       Brambilla et al, Genotoxic Effects of Drugs: Experimental Findings Concerning Some Chemical Families of
    Therapeutic Relevance, Nicolini C. (eds) Chemical Carcinogenesis. NATO Advanced Study Institutes Series (Series
    A: Life Sciences), Vol 52. Springer, Boston, MA (1982).


                                                            14
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 15 of 31



    ranitidine, one of the investigators commented: “A potential link between NDMA and ranitidine

    is concerning, particularly considering the widespread use of this medication. Given the known

    carcinogenic potential of NDMA, this finding may have significant public health implications[.]”


    IV.    Defendants Knew of the NDMA Defect but Failed to Warn or Test


           58.     During the time that Defendants manufactured and sold Zantac in the United

    States, the weight of scientific evidence showed that Zantac exposed users to unsafe levels of

    NDMA. Defendants failed to disclose this risk to consumers on the drug’s label—or through any

    other means—and Defendants failed to report these risks to the FDA.


           59.     Going back as far as 1981, two years before Zantac entered the market, research

    showed elevated rates of NDMA, when properly tested. This was known or should have been

    known by Defendants.


           60.     Defendants concealed the Zantac–NDMA link from consumers in part by not

    reporting it to the FDA, which relies on drug manufacturers (or others, such as those who submit

    citizen petitions) to bring new information about an approved drug like Zantac to the agency’s

    attention.


           61.     Manufacturers of an approved drug are required by regulation to submit an annual

    report to the FDA containing, among other things, new information regarding the drug’s safety.

    Pursuant to 21 C.F.R. § 314.81(b)(2):


           The report is required to contain . . . [a] brief summary of significant new information
           from the previous year that might affect the safety, effectiveness, or labeling of the drug
           product. The report is also required to contain a brief description of actions the applicant
           has taken or intends to take as a result of this new information, for example, submit a
           labeling supplement, add a warning to the labeling, or initiate a new study.


                                                    15
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 16 of 31




            62.      “The manufacturer’s annual report also must contain copies of unpublished

    reports and summaries of published reports of new toxicological findings in animal studies and

    in vitro studies (e.g., mutagenicity) conducted by, or otherwise obtained by, the [manufacturer]

    concerning the ingredients in the drug product.” 21 C.F.R. § 314.81(b)(2)(v).


            63.      Defendants ignored these regulations and, disregarding the scientific evidence

    available to them, did not report to the FDA significant new information affecting the safety or

    labeling of Zantac.


            64.      Defendants never provided the relevant studies to the FDA, nor did they present

    the FDA with a proposed disclosure noting the link between ranitidine and NDMA.


            65.      In a 1981 study published by GSK, the originator of the ranitidine molecule, the

    metabolites of ranitidine in urine were studied using liquid chromatography. 12 Many metabolites

    were listed, though there is no indication that NDMA was looked for. Plaintiffs believe this was

    intentional—a gambit by the manufacturer to avoid detecting a carcinogen in their product.


            66.      By 1987, after numerous studies raised concerns over ranitidine and cancerous

    nitroso compounds (discussed previously), GSK published a clinical study specifically

    investigating gastric contents in human patients and N-nitroso compounds. 13 This study

    specifically indicated that there were no elevated levels of N-nitroso compounds (of which

    NDMA is one). However, the study was rigged to fail. It used an analytical system called a


    12
       Carey et al, Determination of ranitidine and its metabolites in human urine by reversed-phase ion-pair high-
    performance liquid chromatography, 255 J. CHROMATOGRAPHY B: BIOMEDICAL SCI. & APPL. 1, 161-168
    (1981).
    13
       Thomas et al, Effects of one year’s treatment with ranitidine and of truncal vagotomy on gastric contents, 6 GUT.
    Vol. 28, 726-738 (1987).


                                                            16
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 17 of 31



    “nitrogen oxide assay” for the determination of N-nitrosamines, which was developed for

    analyzing food and is a detection method that indirectly and non-specifically measures N-

    nitrosamines. Furthermore, in addition to this approach being less accurate, GSK also removed

    all gastric samples that contained ranitidine out of concern that samples with ranitidine would

    contain “high concentrations of N-nitroso compounds being recorded.” So, without the chemical

    being present in any sample, any degradation into NDMA could not, by design, be observed.

    Again, this spurious test was intentional and designed to mask any potential cancer risk.


            67.    There are multiple alternatives to Zantac that do not pose the same risk, such as

    Cimetidine (Tagamet), Famotidine (Pepcid), Omeprazole (Prilosec), Esomeprazole (Nexium),

    and Lansoprazole (Prevacid).


    V.      Plaintiff-Specific Allegations


            68.    Plaintiff began using Zantac in approximately 2007 and used it through April of

    2016.


                In April of , Plaintiff was diagnosed with esophageal cancer.


                Based on prevailing scientific evidence, exposure to Zantac (and the attendant

    NDMA) can cause esophageal cancer in humans.


            71.    Plaintiff’s esophageal cancer was caused by ingestion of Zantac.


            72.    Had any Defendant warned Plaintiff that Zantac could lead to exposure to NDMA

    or, in turn, cancer, Plaintiff would not have taken Zantac.



                                                COUNT I
                                    [Strict Liability – Design Defect]

                                                     17
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 18 of 31




                  Plaintiff re-alleges all prior paragraphs of the $PHQGHGComplaint as if set oXWhere
    LQIXOO

                  Defendants designed, manufactured, marketed, promoted, sold, supplied and/or


    distributed Zantac.

               75.   New York common law requires manufacturers to design reasonably safe

    products. Defendants have a duty to use reasonable care to design a product that is reasonably

    safe for its intended use to prevent defects that constitute a substantial risk of foreseeable injury

    to persons using its products. Moreover, manufacturers stand in a superior position over

    consumers with regard to knowledge of, or the ability to discover and prevent, defects.

               76.   Zantac is defective in design and/or formulation due to its inherent risks of

    producing the carcinogen NDMA, thereby rendering the drug unreasonably dangerous. More

    specifically, Zantac is defective because the drug is made up of an inherently unstable ranitidine

    molecule that contains both a nitrate and a dimethylamine (“DMA”) group that combine to form

    a known carcinogen (NDMA), which can lead to the development of cancer.


               77.   Defendants had a duty to use due care in designing Zantac and to disclose defects

    that they knew or should have known existed. In other words, Defendants had a duty to design

    Zantac to prevent it from reacting with itself to produce the carcinogen NDMA. New York law

    required Defendants to design Zantac differently. At no time was there a federal law that

    prohibited Defendants from submitting to FDA a different non-defective design for Zantac.


               78.   This defect in design and/or formulation existed at the time the drug left

    Defendants’ possession and at the time it was sold to Plaintiff.


               79.   Zantac was expected to and did reach Plaintiff without a substantial change in

    condition in which it was sold.

                                                      18
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 19 of 31



            80.     At the time Zantac left Defendants’ possession, an average consumer could not

    reasonably anticipate the dangerous nature of Zantac nor fully appreciate the attendant risk of

    injury associated with its use, including the risk of developing cancer.


            81.     Zantac was prescribed to and otherwise used by Plaintiff as intended by

    Defendants and in a manner reasonably foreseeable to Defendants.


            82.     As a direct and proximate result of Plaintiff’s ingestion of Zantac, Plaintiff

    developed esophageal cancer.


            83.     WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in

    the Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

    incurred, attorneys’ fees, and all such other and further relief as this Court deems just and proper.

    Plaintiff also demands that the issues herein contained be tried by a jury.

                                                COUNT II
                                   [Strict Liability – Failure to Warn]

                 Plaintiff re-alleges all prior paragraphs of the $PHQGHGComplaint as if set out
    KHUHLQIXOO
                 Defendants have engaged in the business of selling, distributing, supplying,

    manufacturing, marketing, and/or promoting Zantac, and through that conduct have knowingly

    and intentionally placed Zantac into the stream of commerce with full knowledge that it reaches

    consumers such as Plaintiff.


            86.     Defendants did in fact sell, distribute, supply, manufacture, and/or promote

    Zantac to Plaintiff and to Plaintiff’s prescribing physicians. Additionally, Defendants expected

    the Zantac that they were selling, distributing, supplying, manufacturing, and/or promoting to

    reach – and Zantac did in fact reach – prescribing physicians and consumers, including Plaintiff


                                                      19
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 20 of 31



    and Plaintiff’s prescribing physicians, without any substantial change in the condition of the

    product from when it was initially distributed by Defendants.


           87.     At all times herein mentioned, the aforesaid product was defective and unsafe in

    manufacture such that it was unreasonably dangerous to the user, and was so at the time it was

    distributed by Defendants and used by Plaintiff. The defective condition of Zantac was due in

    part to the fact that it was not accompanied by proper warnings regarding the possible side effect

    of developing cancer as a result of its use.

           88.     This defect caused serious injury to Plaintiff, who used Zantac in its intended and

    foreseeable manner.


           89.     At all times herein mentioned, Defendants had a duty to properly design,

    manufacture, compound, test, inspect, package, label, distribute, market, examine, maintain

    supply, provide proper warnings, and take such steps to assure that the product did not cause

    users to suffer from unreasonable and dangerous side effects.


           90.     Defendants so negligently and recklessly labeled, distributed, and promoted the

    aforesaid product that it was dangerous and unsafe for the use and purpose for which it was

    intended.


           91.     Defendants negligently and recklessly failed to warn of the nature and scope of

    the side effects associated with Zantac, namely its potential to cause cancer.


           92.      Defendants were aware of the probable consequences of the aforesaid conduct.

    Despite the fact that Defendants knew or should have known that Zantac caused serious injuries,

    they failed to exercise reasonable care to warn of the dangerous side effect of developing cancer

    from Zantac use, even though this side effect was known or reasonably scientifically knowable at

                                                    20
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 21 of 31



    the time of distribution. Defendants willfully and deliberately failed to avoid the consequences

    associated with their failure to warn, and in doing so, Defendants acted with a conscious

    disregard for the safety of Plaintiff.


            93.     Plaintiff could not have discovered any defect in the subject product through the

    exercise of reasonable care.

            94.     Defendants, as the manufacturers and/or distributors of the subject product, are

    held to the level of knowledge of an expert in the field.


            95.     Plaintiff reasonably relied upon the skill, superior knowledge, and judgment of

    Defendants.


            96.     Had Defendants properly disclosed the risks associated with Zantac, including

    cancer, Plaintiff would not have used Zantac.


            97.     As a direct and proximate result of the carelessness, negligence, recklessness, and

    gross negligence of Defendants alleged herein, and in such other ways to be later shown, the

    subject product caused Plaintiff to sustain injuries as herein alleged.

            WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in the

    Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

    incurred, and all such other and further relief as this Court deems just and proper.

                                                COUNT III
                                                [Negligence]

            98.     Plaintiff re-alleges all prior paragraphs of the $PHQGHGComplaint as if set out here in full.




                                                     21
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 22 of 31



           99.     At all times material hereto, Defendants had a duty to exercise reasonable care to

    consumers, including Plaintiff herein, in the design, development, manufacture, testing,

    inspection, packaging, promotion, marketing, distribution, labeling, and/or sale of Zantac.


           100.    Defendants breached their duty of reasonable care to Plaintiff in that they

    negligently promoted, marketed, distributed, and/or labeled the subject product.


           101.    Plaintiff’s injuries and damages alleged herein were and are the direct and

    proximate result of the carelessness and negligence of Defendants, including, but not limited to,

    one or more of the following particulars:

                   a)     In the design, development, research, manufacture, testing, packaging,

                          promotion, marketing, sale, and/or distribution of Zantac;

                   b)     In failing to warn or instruct, and/or adequately warn or adequately

                          instruct, users of the subject product, including Plaintiff herein, of

                          Zantac’s dangerous and defective characteristics;

                   c)     In the design, development, implementation, administration, supervision,

                          and/or monitoring of clinical trials for the ranitidine and/or Zantac;

                   d)     In promoting Zantac in an overly aggressive, deceitful, and fraudulent

                          manner, despite evidence as to the product’s defective and dangerous

                          characteristics due to its propensity to cause cancer;

                   e)     In representing that Zantac was safe for its intended use when, in fact, the

                          product was unsafe for its intended use;

                   f)     In failing to perform appropriate pre-market testing of Zantac;

                   g)      In failing to perform appropriate post-market surveillance of Zantac;



                                                    22
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 23 of 31



                     h)     In failing to adequately and properly test Zantac before and after placing it

                            on the market;

                     i)      In failing to conduct sufficient testing on Zantac which, if properly

                            performed, would have shown that Zantac could react with itself to

                            produce the carcinogen NDMA;

                     j)     In failing to adequately warn Plaintiff and Plaintiff’s healthcare providers

                            that the use of Zantac carried a risk of developing cancer;

                     k)     In failing to provide adequate post-marketing warnings or instructions

                            after Defendant knew or should have known of the significant risk of

                            cancer associated with the use of Zantac; and

                     l)     In failing to adequately and timely inform Plaintiff and the healthcare

                            industry of the risk of serious personal injury, namely cancer, from Zantac

                            ingestion as described herein.


           102.      Defendants knew or should have known that consumers, such as Plaintiff herein,

    would foreseeably suffer injury as a result of Defendants’ failure to exercise reasonable and

    ordinary care.

           103.      As a direct and proximate result of Defendants’ carelessness and negligence,

    Plaintiff suffered severe and permanent physical and emotional injuries, including, but not

    limited to, esophageal cancer. Plaintiff has endured pain and suffering, has suffered economic

    loss, including incurring significant expenses for medical care and treatment, and will continue

    to incur such expenses in the future. Plaintiff seeks actual and punitive damages from Defendants

    as alleged herein.




                                                      23
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 24 of 31



            WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in the

    Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

    incurred, and all such other and further relief as this Court deems just and proper.

                                              COUNT IV
                                     [Breach of Express Warranty]

                Plaintiff re-alleges all prior paragraphs of the $PHQGHGComplaint as if set out
    KHUHLQIXOO
                Through Defendants’ public statements, descriptions, and promises relating to

    Zantac, Defendants expressly warranted that the product was safe and effective for its intended

    use and was designed to prevent and relieve heartburn associated with acid indigestion and sour

    stomach associated with acid indigestion brought on by eating or drinking certain foods and

    beverages.

            106.    These warranties came in one or more of the following forms: (a) publicly made

    written and verbal assurances of safety; (b) press releases, media dissemination, or uniform

    promotional information intended to create demand for Zantac, but which contained

    misrepresentations and failed to warn of the risks of using the product; (c) verbal assurances

    made by Defendants’ marketing personnel about the safety of Zantac, which also downplayed

    the risks associated with the product; and (iv) false, misleading, and inadequate written

    information and packaging supplied by Defendants.


            107.    When Defendants made these express warranties, they knew the intended

    purposes of Zantac and warranted the drug to be in all respects safe and proper for such

    purposes.


            108.    Defendants drafted the documents and/or made statements upon which these

    warranty claims were based and, in doing so, defined the terms of those warranties.

                                                     24
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 25 of 31



            109.    Zantac does not conform to Defendants’ promises, descriptions, or affirmations,

    and is not adequately packaged, labeled, promoted, and/or fit for the ordinary purposes for which

    it was intended.


            110.    All of the aforementioned written materials are known to Defendants and in their

    possession, and it is Plaintiff’s belief that these materials shall be produced by Defendants and

    made part of the record once discovery is completed.


            111.    As a direct and proximate result of Defendants’ breach of these warranties,

    Plaintiff suffered serious injuries and/or side effects, including cancer.


            112.    As a direct and proximate result of Defendants’ breach of the implied warranties,

    Plaintiff will require and/or will require more healthcare and services and did incur medical,

    health, incidental, and related expenses.


            113.    Plaintiff may also require additional medical and/or hospital care, attention, and

    services in the future.

            WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in Plaintiff’s

    favor for compensatory and punitive damages, together with interest, costs herein incurred, and

    all such other and further relief as this Court deems just and proper.

                                               COUNT V
                                      [Breach of Implied Warranty]

                Plaintiff re-alleges all prior paragraphs of the $PHQGHGComplaint as if set out
    KHUHLQIXOO
                At all times material to this action, Defendants were merchants of Zantac.


                Plaintiff was a foreseeable user of Zantac.



                                                      25
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 26 of 31



           117.    At the time Defendants marketed, sold, and distributed Zantac, Defendants knew

    of the intended use of the drug, impliedly warranted the drug to be fit for a particular purpose,

    and warranted that the drug was of merchantable quality and effective for such use.


           118.    Defendants knew or had reason to know that Plaintiff would rely on Defendants’

    judgment and skill in providing Zantac for its intended use.


           119.    Plaintiff reasonably relied upon the skill and judgment of Defendants as to

    whether Zantac was of merchantable quality, safe, and effective for its intended use.


           120.    Contrary to Defendants’ implied warranties, Zantac is neither of merchantable

    quality, nor safe or effective for its intended use, because the device is unreasonably dangerous,

    defective, unfit, and ineffective for the ordinary purposes for which it is used.


           121.    Zantac was sold without adequate instructions or warnings regarding the

    foreseeable risk of harm posed by the drug.


           122.    In violation of NY Uniform Commercial Code §2-315, Defendants breached their

    implied warranty to Plaintiff in that Zantac was not adequately tested and was not of

    merchantable quality, safe, or fit for its foreseeable and reasonably intended use.


           123.    Plaintiff could not have discovered that Defendants breached their warranty or the

    danger in using Zantac.


           124.    As a direct and proximate result of Defendants’ breach of implied warranties,

    Plaintiff suffered serious injuries and/or side effects, including cancer.




                                                      26
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 27 of 31



            125.    As a direct and proximate result of Defendants’ breach of the implied warranties,

    Plaintiff requires and/or will require more healthcare and services and did incur medical, health,

    incidental, and related expenses.


            126.    Plaintiff may also require additional medical and/or hospital care, attention, and

    services in the future.

            WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in the

    Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

    incurred, and all such other and further relief as this Court deems just and proper.

                                                 COUNT VI
                                        [Negligent Misrepresentation]

                Plaintiff re-alleges all prior paragraphs of the $PHQGHGComplaint as if set out
   KHUHLQIXOO
                Defendants negligently and/or recklessly misrepresented to Plaintiff, Plaintiff’s

    prescribing physicians, and the healthcare industry the safety and effectiveness of Zantac and/or

    recklessly and/or negligently concealed material information, including adverse information,

    regarding the safety, effectiveness, and dangers posed by Zantac.


            129.    Defendants made reckless or negligent misrepresentations and negligently and/or

    recklessly concealed adverse information when Defendants knew, or should have known, that

    Zantac had defects, dangers, and characteristics that were other than what Defendants had

    represented to Plaintiff, Plaintiff’s physicians and the healthcare industry generally. Specifically,

    Defendants negligently or recklessly concealed from Plaintiff, Plaintiff’s prescribing physicians,

    the health care industry, and the consuming public that:

                    a. the defective, improper, negligent, fraudulent, and dangerous design of Zantac;

                    b. that ranitidine had not been adequately tested prior to product launch;

                                                     27
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 28 of 31



                   c. the connection between ranitidine and Zantac and NDMA formation;

                   d. that ranitidine and Zantac can produce NDMA at harmful levels;

                   e. that harmful levels of NDMA is carcinogenic;

                   f. the inadequacy of the labeling for Zantac; and

                   g. the dangerous effects of Zantac.

           130.    These negligent or reckless misrepresentations and/or negligent or reckless

    failures to disclose were perpetuated directly and/or indirectly by Defendants.

           131.     Defendants should have known through the exercise of due care that these

    representations were false, and they made the representations without the exercise of due care

    leading to the deception of Plaintiff, Plaintiff’s prescribing physicians, and the healthcare

    industry.


           132.    Defendants made these false representations without the exercise of due care

    knowing that it was reasonable and foreseeable that Plaintiff, Plaintiff’s prescribing physicians,

    and the healthcare industry would rely on them, leading to the use of Zantac by Plaintiff as well

    as the general public.


           133.    At all times herein mentioned, neither Plaintiff nor Plaintiff’s physicians were

    aware of the falsity or incompleteness of the statements being made by Defendants and believed

    them to be true. Had they been aware of said facts, Plaintiff’s physicians would not have

    prescribed and Plaintiff would not have taken Zantac.


           134.    Plaintiff justifiably relied on and/or was induced by Defendants’ negligent or

    reckless misrepresentations and/or negligent or reckless failure to disclose the dangers of Zantac




                                                     28
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 29 of 31



    and relied on the absence of information regarding the dangers of Zantac which Defendants

    negligently or recklessly suppressed, concealed, or failed to disclose to Plaintiff’s detriment.


            135.    Defendants had a post-sale duty to warn Plaintiff, Plaintiff’s prescribing

    physicians, and the general public about the potential risks and complications associated with

    Zantac in a timely manner.


            136.    Defendants made representations and actively concealed information about the

    defects and dangers of Zantac with the absence of due care such that Plaintiff’s prescribing

    physicians and the consuming public would rely on such information, or the absence of

    information, in selecting Zantac as a treatment.


            137.    As a direct and proximate result of the foregoing concealments and omissions,

    Plaintiff suffered serious injuries, including cancer.

            138.    As a direct and proximate result of the foregoing concealments and omissions,

    Plaintiff requires and/or will require more healthcare and services and did incur medical, health,

    incidental, and related expenses.


            139.    Plaintiff may also require additional medical and/or hospital care, attention, and

    services in the future.

            WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in Plaintiff’s

    favor for compensatory and punitive damages, together with interest, costs herein incurred, and

    all such other and further relief as this Court deems just and proper.

                                              COUNT VII
                                        [LOSS OF CONSORTIUM]

            140.    Plaintiffs re-allege all prior paragraphs of the $PHQGHGComplaint as if set out here in full.



                                                       29
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 30 of 31



            141.    Plaintiff, Anna Sansone, is, and at all times relevant, was the spouse of Plaintiff,

    Thomas Sansone.


            142.    As a result of the actions and/or omissions of the Defendants set forth above,

    Plaintiff, Anna Sansone, has been deprived of the services, assistance, aid, society, love,

    affection, companionship, and conjugal relationship of her husband, Plaintiff Thomas Sansone,

    and is entitled to recover for her loss of consortium.


            143.    The damages of Plaintiff, Anna Sansone, exceed the minimum amount required

    for the jurisdiction of this Court.


            144.    Defendants’ conduct was committed with knowing, reckless, conscious, wanton,

    willful, and deliberate disregard for the value of human life and the rights and safety of

    consumers, including Plaintiff, thereby entitling Plaintiff to punitive and exemplary damages so

    as to punish and deter similar conduct in the future.


            WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in

    Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

    incurred, and all such other and further relief as this Court deems just and proper.

                                          RELIEF REQUESTED

            WHEREFORE, Plaintiffs pray for relief and judgment against Defendants as follows:

                    (a) For general (non-economic) and special (economic) damages in a sum in

                    excess of the jurisdictional minimum of this Court;

                    (b) For medical, incidental, and hospital expenses according to proof;

                    (c) For interest as provided by law;

                    (d) For full refund of all purchase costs Plaintiff paid for Zantac;


                                                      30
Case 9:20-md-02924-RLR Document 546 Entered on FLSD Docket 04/02/2020 Page 31 of 31



                   (e) For compensatory damages in excess of the jurisdictional minimum of this

                   Court;

                   (f) For consequential damages in excess of the jurisdictional minimum of this

                   Court;

                   (g) For expenses and costs of this action; and

                   (h) For such further relief as this Court deems necessary, just, and proper.



                                              JURY DEMAND

    Plaintiffs demand a trial by jury on all issues so triable.

    Dated: April 2, 2020



    Respectfully Submitted,

    /s/Rosemarie Riddell Bogdan
    Rosemarie Riddell Bogdan
    Martin, Harding & Mazzotti, LLP
    1222 Troy-Schenectady Road
    PO Box 15141
    Albany, NY 12212
    Phone: (518) 862-1200
    Fax: (518) 389-6679
    Email: Rosemarie.Bogdan@1800law1010.com
    Attorney for Plaintiffs




                                                      31
